Upon the Merits.
As we understand the testimony and admissions, the total income accruing to the. minors is $912.00 per annum, of which $756.00, or $63.00 per month, is derived from the rental of a number of tenements, which must -be kept repaired and insured, and on which the taxes are to be paid; and $156.00 per annum is derived as interest upon certain mortgage notes. In addition to which, there are a few hundred dollars belonging to the minors which had not been invested, and, in fact, had not come into possession of the dative tutor at the time the judgment for alimony was rendered. By that judgment, the dative tutor was directed to pay from the revenues of the minors, seventy dollars per month, or a total of $840.00 per annum, leaving but $72.00 per annum, with which to pay the expenses mentioned above, not in-*1311eluding the commission of the dative tutor, and taking no account of possible loss from bad tenants, and other causes.
We think, that, under the circumstances, the amount allowed should be reduced to $60.00 per month, reserving to the parties in interest, the right to airply for such other and further relief as changed conditions may, from time to time, require.
It is, therefore, ordered, adjudged and decreed, that the judgment appealed from be amended by reducing the amount of alimony allowed for the support of the minors from $10.00 to $60.00 per month, reserving to the mother and natural tutrix, having the custody of the persons of said minors, and to the dative tutor, having the administration of their property, alike, the right to apply for such other and further relief in the premises, as may, from time to time, be required. It is further ordered, that, as thus amended, the judgment appealed from be affirmed, the costs of the appeal to be paid from the funds of the minors in the hands of the dative tutor.